MEMORANDUM**
Robert Lee Odds, an Oregon state prisoner, appeals the denial of his 28 U.S.C. § 2254 habeas corpus petition challenging an order of the Oregon Board of Parole and Post-Prison Supervision. He claims that the Board violated the Ex Post Facto Clause by applying administrative rules that did not require it to state a reason for denying a request to reopen a hearing. We dismiss the appeal as moot because Odds has been re-released on parole. See Burnett v. Lampert, 432 F.3d 996, 999-1000 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.